                Case 1:19-cr-00463-DLC Document 275
                                                274 Filed 04/13/21 Page 1 of 1




 BY ECF                                                                                   April 13, 2021
 Honorable Denise L. Cote
 United States District Court Judge
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street                                                           MEMO ENDORSEMENT
 New York, NY 10007-1312

             Re:          United States vs. Benzion Zirkind
                          Case No. 19-CR-463 (DLC)

 Dear Judge Cote:

         Benzion Zirkind has begun his incarceration last Friday. I am now requesting that both
 his US and Canadian passports be returned to him or a family member.

             Please so order this letter to allow Pre Trial Services to return both of his passports.


 Respectfully Submitted;                                    Application GRANTED

 /s                                                         SO ORDERED
 Saul Bienenfeld                                            April 13, 2021




BIENENFELD LAW                  New York City:       Long Island:           saul@bienefeldlaw.com
                                450 Seventh Avenue   680 Central Avenue     212-363-7701
                                Suite 1408           Suite 108              www.bienenfeldlaw.com
Admitted New York and Florida   New York, NY 10123   Cedarhurst, NY 11516
